Citation Nr: 0901495	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to increases in the "staged" initial ratings 
for degenerative disc disease of the lumbar spine, currently 
assigned ratings of 10 percent prior to September 29, 2005 
and 20 percent from September 29, 2005.  

2. Entitlement to a rating in excess of 10 percent for 
arthritis of the left hip.

3. Entitlement to increases in the "staged" initial ratings 
for major depressive disorder, currently assigned ratings of 
30 percent prior to June 8, 2005 and 50 percent from June 8, 
2005.  

4. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to July 1980 and had a verified period of 
active duty for training (ACDUTRA) in August 1981.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from August 2004 (major depressive disorder), December 
2004 (back and left hip), and December 2005 (housing) rating 
decisions of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  An August 2004 notice of 
disagreement (NOD) also expressed disagreement with the 
ratings assigned by a March 2004 rating decision for right 
and left ankle disabilities; an October 2004 NOD expressed 
disagreement with the denial of service connection for 
bilateral knee conditions.  The veteran did not perfect an 
appeal in these matters by filing a substantive appeal, and 
they are not before the Board. 


FINDINGS OF FACT

1. In November 2005, prior to the promulgation of a decision 
in the appeals, VA received notification from the appellant 
indicating that he intended to withdraw his appeals seeking 
increased ratings for a left hip disability, lumbar spine 
disability, and major depressive disorder; there are no 
questions of fact or law remaining before the Board in these 
matters.

2. The veteran has effectively lost the use of both of his 
lower extremities, such as to preclude locomotion without the 
aid of braces, canes, or a walker, due to his service-
connected disabilities. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matters of the ratings of a left hip 
disability, lumbar spine disability, or major depressive 
disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2. The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.   However, given the veteran's expression of 
intent to withdraw his appeals of the ratings assigned for a 
left hip disability, lumbar spine disability, and major 
depressive disorder, further discussion of the impact of the 
VCAA on these claims is not necessary.  And, inasmuch as the 
determination herein constitutes a full grant of the claim 
for specially adapted housing, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in 
notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Left Hip, Lumbar Spine, and Major Depressive Disorder

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

A November 2005 Report of Contact shows that the veteran told 
an RO employee that he was satisfied with his current 
disability evaluations and did not want to continue his 
appeals of these issues.  In a subsequent written statement 
received by the RO in November 2005, the veteran specifically 
stated that he was satisfied with the assigned ratings for a 
left hip disability, lumbar spine disability, and major 
depressive disorder, effectively withdrawing his appeal of 
these issues.  [The Board notes that after the veteran 
withdrew his appeal, a January 2006 rating decision granted 
him increased ratings for degenerative disc disease of the 
lumbar spine and major depressive disorder.  The veteran did 
not indicate any disagreement with the newly assigned 
ratings.  The letter notifying the veteran of these increased 
ratings informed him that based on his November 2005 
statement of satisfaction with previously assigned ratings, 
the January 2006 rating decision constituted a total grant of 
the benefits sought on appeal.]  Hence, as the veteran's 
November 2005 statement indicated he wished to withdraw his 
appeals regarding the ratings assigned for a left hip 
disability, lumbar spine disability, and major depressive 
disorder, there are no allegations of error of fact or law 
for appellate consideration on these claims.  Accordingly, 
the Board does not have jurisdiction to consider appeals in 
these matters.  

Specially Adapted Housing and Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A)  
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran is service-connected for major depressive 
disorder, currently rated 50 percent; right and left ankle 
disabilities, each separately rated 20 percent; degenerative 
disc disease of the lumbar spine, currently rated 20 percent; 
and arthritis of the left hip, rated 10 percent.  The veteran 
also has a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

On September 2005 VA examination the veteran appeared for 
examination wearing bilateral ankle braces and walking with a 
cane.  He reported having daily pain in his left hip and 
sharp pain when he stood or put weight on his left side; he 
also had increasing back pain with decreased mobility.  He 
experienced pain, weakness, instability with giving out, 
fatigue, and stiffness of the left hip.  It was noted that 
the veteran was unsteady and had a history of falls.  He 
reported that he was limited to walking one block; had had 
limited ability to sit and to stand; he could not lift things 
or exercise.  He experienced flares of his back pain that 
were severe and incapacitating about one to two times a 
month, lasting as long as six weeks.  During these flares, he 
stayed home and rested.  He reported having been laid off 
from his job as a mechanic in January 2005 because of his 
multiple joint and back problems.  Physical examination 
revealed he walked with an antalgic gait; he could not walk 
without a cane due to pain in his left hip experienced with 
weight bearing.  He could stand on his toes but was unable to 
walk on his toes; he did not even attempt squatting.  He 
experienced pain and fatigue with repetition of range of 
motion, but there was no change in range of motion.   

September 2005 VA treatment records show the veteran was 
issued a front wheeled walker the day after his VA 
examination.  He reported having difficulty ambulating with a 
single point cane, as he needed bilateral upper extremity 
support for walking.  November 2005 VA treatment records show 
that he reported for a VA mental health consultation using a 
walker to ambulate.  

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran's service-connected 
disabilities plainly have a combined effect on his lower 
extremities so as to effectively preclude locomotion without 
the aid of braces, a cane, or a walker.  The Board concludes 
that the veteran's problems with instability and falling 
preclude locomotion without the aid of an assistive device.  
While he may be able to ambulate a very short distance (one 
block) without the use of assistance, there is a clear 
necessity for regular and constant use of a front wheeled 
walker or a cane and bilateral ankle braces as normal 
locomotion aids; such a necessity results from multiple 
service-connected disorders of bilateral ankle, left hip, and 
lumbar spine disabilities.  The record shows that the veteran 
has been issued [by VA], and uses, assistive devices for 
ambulation; it may reasonably be assumed that this is because 
the assistive devices are necessary.  As such, the Board 
concludes that the veteran's service-connected disabilities 
preclude locomotion without the aid of assistive devices.  
See 38 C.F.R. § 3.809(d).  Thus, entitlement to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) has been shown. 

In light of the grant of entitlement to specially adapted 
housing, the claim for a special home adaptation grant under 
38 U.S.C.A. § 2101(b) is rendered moot as this benefit is 
available only if the veteran is not entitled to the more 
substantial benefit of specially adapted housing under 
38 U.S.C.A. § 2101(a).  


ORDER

The appeals seeking increased ratings for a left hip 
disability, a lumbar spine disability, and major depressive 
disorder are dismissed.

Entitlement to a certificate of eligibility for specially 
adapted housing is granted, subject to the regulations 
governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


